Name: 82/285/EEC: Commission Decision of 6 May 1982 terminating the review of the anti-dumping proceedings concerning imports of a herbicide from Romaniai
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-05-11

 Avis juridique important|31982D028582/285/EEC: Commission Decision of 6 May 1982 terminating the review of the anti-dumping proceedings concerning imports of a herbicide from Romaniai Official Journal L 128 , 11/05/1982 P. 0017 - 0018*****COMMISSION DECISION of 6 May 1982 terminating the review of the anti-dumping proceedings concerning imports of a herbicide from Romania (82/285/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 9 thereof, After hearing the opinions expressed by the Advisory Committee set up under that Regulation, Whereas on 17 May 1979 the Council, by Regulation (EEC) No 955/79 (2), imposed a definitive anti-dumping duty on imports of a herbicide (3) originating in Romania, DNBP technical (Dinoseb); Whereas, in April 1981, the European Council of Chemical Manufacturers' Federations, on behalf of Community manufacturers accounting for more than 60 % of Community production, requested a review of the Regulation imposing the definitive duty; Whereas, since the request provided positive information substantiating the need for review, the Commission announced by a notice published in the Official Journal of the European Communities (4) the re-opening of the anti-dumping proceedings concerning imports of a herbicide from Romania and commenced investigation of the matter; Whereas the Commission so advised the exporter and importers concerned, representatives of the exporting country and the complainants; Whereas the Commission has given all parties directly concerned the opportunity to make known their views in writing and to be heard orally; whereas the exporter and importer and the complainants have taken this opportunity; Whereas the complainants, the exporter and the importers known to be concerned and the representatives of the exporting country have had the opportunity to inspect non-confidential information made available to the Commission but did not avail themselves of this opportunity; Whereas in order to determine the existence of dumping with regard to the abovementioned imports, the Commission had to take account of the fact that in Romania trade is on a basis of near or total monopoly and that prices are fixed by the State; whereas, therefore, a comparison between the export price of the product to the Community and its domestic price is not appropriate; Whereas, in these circumstances, the Commission has decided to base its dumping calculations on the prices at which a like product of a market economy country is sold for consumption on the home market of that country; Whereas, according to the information obtained by the Commission, the United States is the only market economy country apart from the Member States in which DNBP technical is produced; whereas for this reason the Commission chose the prices of this country as a basis calculation; Whereas the calculations were made at ex-factory level, and in respect of sales made as nearly as possible at the same time and due allowance was made, on their merits, for transport and ancillary costs, packaging, duties and taxation and for other factors affecting price comparability; Whereas this examination of the matter shows that dumping has taken place since the imposition of the definitive duty but the margin found was not significantly different from that found in the original investigation; Whereas, as regards injury, the Commission received no new evidence to alter its view that the continued application of the existing duty was necessary in order to eliminate injury and to prevent its recurrence; Whereas, in these circumstances, no alteration to the definitive duty is required and the review proceedings concerning imports of Dinoseb from Romania accordingly should be terminated, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceedings in respect of a herbicide originating in Romania are hereby terminated. Done at Brussels, 6 May 1982. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 339, 31. 12. 1979, p. 1. (2) OJ No L 121, 17. 5. 1979, p. 5. (3) CCT subheadings ex 29.07 C III and ex 38.11 D; NIMEXE codes 29.07-61 and ex 38.11-70. (4) OJ No C 208, 18. 8. 1981, p. 3.